Title: From George Washington to William Drayton, 25 March 1786
From: Washington, George
To: Drayton, William



Sir,
Mt Vernon 25th Mar: 1786.

The Letter which you did me the honor to write to me on the 23d of November last, came safely; tho’ not at so early a period as might have been expected from the date of it—I remark this by way of apology for my silence ’till now.
I feel very sensibly, the honor conferred on me by the South Carolina Society for promoting & improving agriculture & other rural concerns, by unanimously electing me the first honorary member of that Body; & I pray you Sir, as Chairman, to offer my best acknowledgements & thanks for this mark of its

attention. To you, for the flattering terms in which the desires of the Society have been communicated, my thanks are particularly due.
It is much to be wished that every State in the Union would establish a Society similar to this; & that these Societies would correspond with, & fully & regularly impart to each other, the result of the experiments actually made in husbandry, together with such other useful discoveries as have stood, or are likely to stand the test of investigation. Nothing in my opinion would contribute more to the welfare of these States, than the proper management of our Lands; and nothing, in this State particularly, seems to be less understood. The present mode of cropping practised among us, is destructive to landed property; & must, if persisted in much longer, ultimately ruin the holders of it. I have the honor to be &c.

G: Washington

